DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021 and 10/13/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Besling et al. (US 20160131550 A1, prior art of record via IDS and ISR) in view of Dar et al. (US 20140260508 A1).Regarding claim 16:Besling teaches (FIG. 2) a sensor arrangement comprising:
a pressure sensor (226) realized as a capacitive pressure sensor; 
a capacitance-to-digital converter (204); 
a test circuit (e.g. 202 or one or more components thereof - [0022], [0026], [0027], FIG. 5)Besling fails to teach:
a switching circuit coupling the capacitance-to-digital converter and the test circuit to the pressure sensorDar teaches (FIGS. 1-2, 4-7, and 9):
a switching circuit (e.g. 51, 60) coupling the capacitance-to-digital converter (e.g. 82) and the test circuit (e.g. 80) to the pressure sensor (70 - e.g. [0028])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switching circuit of Dar in the device of Besling as it is an art-recognized equivalent for connecting a capacitive pressure sensor to a test/calibration circuit and bus/processor. Additionally/alternatively, one may be motivated to use switches to conserve power and/or to prevent any inference between testing/calibrating mode circuit(s) and measurement mode circuit(s).

Regarding claim 17:Besling and Dar teach all the limitations of claim 16, as mentioned above.Besling also teaches:
a semiconductor body (e.g. FIG. 2 - 102; [0024]), wherein the semiconductor body comprises the pressure sensor, the capacitance-to-digital converter, the test circuit and the switching circuit (met upon combination with Dar)
Regarding claim 18:Besling and Dar teach all the limitations of claim 16, as mentioned above.Besling and Dar also teach
a digital circuit coupled (e.g. Besling FIG. 2 - 234; Dar FIG. 2 - 40) to the capacitance-to-digital converter, the test circuit and the switching circuit; and a memory (e.g. Besling FIG. 2 - 206; Dar FIG. 2 - 42 and/or 59) connected to the digital circuit
Regarding claim 19:Besling and Dar teach all the limitations of claim 18, as mentioned above.As combined in the claim 16 rejection above, Dar teaches:
wherein, in a test phase operation, the digital circuit is configured to: control the switching circuit such that the test circuit is coupled to the pressure sensor or that the test circuit and the capacitance-to-digital converter are coupled to the pressure sensor, and store correction data in the memory (e.g. [0036]-[0037], [0043])
     The examiner notes that Besling also teaches that the digital circuit is configured to store correction data in the memory (e.g. [0022], [0025]-[0027]).
Regarding claim 20:Besling and Dar teach all the limitations of claim 18, as mentioned above.As combined in the claim 16 rejection above, Dar teaches:
wherein, in a measurement phase operation, the digital circuit is configured to: control the switching circuit such that the capacitance-to-digital converter is coupled to the pressure sensor, and provide a digitized pressure signal depending on a digital signal provided by the capacitance-to-digital converter and correction data stored in the memory (e.g. [0036]-[0037], [0043])

     The examiner notes that Besling also teaches (FIG. 2) that, in the measurement mode, the capacitance to digital converter (204) is coupled to the pressure sensor (226) and the digital circuit (e.g. 234) is configured to provide a digitized pressure signal depending on a digital signal provided by the capacitance-to-digital converter and correction data stored in the memory (e.g. [0022], [0025]-[0027], FIG. 5).
Regarding claim 21:Besling and Dar teach all the limitations of claim 16, as mentioned above.Besling also teaches:
wherein, in a test phase operation, the sensor arrangement is configured to perform a frequency sweep and to determine a resonance frequency of a membrane of the pressure sensor ([0027])
Regarding claim 27:Besling teaches a method of operating a sensor arrangement, the method comprising
coupling, in a measurement phase, a capacitance-to-digital converter (204) to a pressure sensor (226); and 
coupling, in a test phase, a test circuit (e.g. 202 or one or more components thereof - [0022], [0026], [0027], FIG. 5) to the pressure sensor (226) or coupling the test circuit and the capacitance-to-digital converter to the pressure sensor, 
wherein the pressure sensor is realized as a capacitive pressure sensor (226)Besling fails to teach:
via a switching circuitDar teaches (FIGS. 1-2, 4-7, and 9):
via a switching circuit (e.g. 51, 60)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switching circuit of Dar in the method of Besling as it is an art-recognized equivalent for connecting a capacitive pressure sensor to a test/calibration circuit and bus/processor. Additionally/alternatively, one may be motivated to use switches to conserve power and/or to prevent any inference between testing/calibrating mode circuit(s) and measurement mode circuit(s).
     The examiner notes that Dar teaches at least two analog/capacitance to digital converters. The first is labeled 82. The second is inherently in 40 or in the measurement circuit between 1 and 40. Specifically, during measurement mode, sensor 70 outputs an analog signal 1 which goes to 56, then 57, then 58, then 40. As seen in, for example, FIG. 2, the output 3 from 40 is fed directly to digital to analog converter 86 and, thus, signal 3 must be a digital signal. As such, there must be a second analog to digital converter, as mentioned above. One of ordinary skill in the art, based on at least Dar, would realize that the testing/calibration mode circuit(s) of Besling may be separated from the measurement mode circuit(s) and switches may be used to selectively connect the sensor, testing/calibration mode circuit(s), and measurement mode circuit(s). 
Regarding claim 29:Besling and Dar teach all the limitations of claim 27, as mentioned above.Besling and Dar also teach:
providing, by a digital circuit (e.g. Besling FIG. 2 - 234; Dar FIG. 2 - 40) in the measurement phase, a digitized pressure signal depending on a digital signal provided by the capacitance-to-digital converter; and providing correction data stored in a memory (e.g. Besling [0022], [0025]-[0027]; Dar [0036]-[0037], [0043])
Regarding claim 30:Besling and Dar teach all the limitations of claim 27, as mentioned above.Besling and Dar also teach:
storing by a digital circuit (e.g. Besling FIG. 2 - 234; Dar FIG. 2 - 40), in the test phase, correction data in a memory depending on at least one of a test result signal provided by the test circuit and a digital signal provided by the capacitance-to-digital converter (e.g. Besling [0022], [0025]-[0027]; Dar [0036]-[0037], [0043])

Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Besling et al. (US 20160131550 A1, prior art of record via IDS and ISR) in view of Dar et al. (US 20140260508 A1) and further in view of Yanagisawa (US 20190129042 A1).Regarding claim 22:Besling and Dar teach all the limitations of claim 16, as mentioned above.Besling also teaches
wherein the pressure sensor comprises a first and a second electrode (FIG. 4 - 404 and 406)To PHOSITA, Besling suggests but fails to explicitly teach:
wherein the test circuit comprises a first and a second terminal
coupling the first and second terminals of the test circuit to the first and second electrodesBesling fails to teach:
wherein the switching circuit couples the first and second terminals of the test circuit to the first and second electrodesYanagisawa teaches (FIG. 4):
wherein the test circuit (e.g. 150) comprises a first and a second terminal (TEST, TSTN), and wherein the switching circuit (e.g. 17, 18, 11, 12, 13, 14, 15, 16) couples the first and second terminals (TEST, TSTN) of the test circuit (e.g. 150) to the first and second electrodes (e.g. 5X and 6X - [0110])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first and second terminals for the test circuit and couple said first and second terminals to the first and second electrodes, as taught by Yanagisawa, as it is an art-recognized equivalent structure for imparting testing/calibration/diagnostic signals to the electrodes. Additionally/alternatively, as evidenced by Yanagisawa, the two terminal test circuit is “obvious to try” (see MPEP 2143 E “Obvious to Try”). Specifically, imparting testing/calibration/diagnostic signals to a capacitive, two electrode pressure sensor (such as that of Besling, Dar, and/or Yanagisawa) may be done in two ways: 1) imparting the signal(s) to one electrode 
     The examiner notes that Yanagisawa explicitly teaches that the disclosed technique / apparatus may be used for pressure sensors ([0164]).
Regarding claim 23:Besling, Dar, and Yanagisawa teach all the limitations of claim 22, as mentioned above.As combined in the claim 22 rejection above, Besling, Dar, and Yanagisawa also teach:
wherein the test circuit comprises: a current source (inherent in the test circuits of both Besling and Yanagisawa) with a first terminal and a second terminal coupled to the first and second terminals of the test circuit (met upon combination with Yanagisawa); and a timing generator (Besling, FIG. 2 - 220, 222, 224) coupled to the current source and is configured to provide a modulator clock signal to the current source (e.g. Besling - [0022], [0026]-[0027], [0030])
Regarding claim 26:Besling, Dar, and Yanagisawa teach all the limitations of claim 22, as mentioned above.Besling also teaches (FIG. 2):
wherein the test circuit comprises a bias circuit (218) with a first terminal and a second terminal coupled to the first and second terminals of the test circuit (met upon combination with Yanagisawa)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Besling et al. (US 20160131550 A1, prior art of record via IDS and ISR) in view of Dar et al. (US 20140260508 A1) and further in view of Yu et al. (CN 106289366 A - all citations are to the attached English translation).Regarding claim 28:Besling and Dar teach all the limitations of claim 27, as mentioned above.Besling fails to teach:
coupling, in a further measurement phase, the capacitance-to-digital converter to a further pressure sensor via the switching circuit; and coupling, in a further test phase, the test circuit to the further pressure sensor or coupling the test circuit and the capacitance-to-digital converter to the further pressure sensor via the switching circuitYu teaches (FIG. 5):
coupling, in a further phase, the circuit(s) (e.g. circuits on the right side of FIG. 5 which have the switches) to a further pressure sensor (e.g. left side sensor devices 1 to N) via the switching circuit (switches shown just right of the center of FIG. 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use switches to connect the circuit(s) of Besling to one or more further sensors, as taught by Yu, to yield batch measuring and calibration and reduce the number of components required. One of ordinary skill in the art would recognize that each sensor could have its own measuring/calibrating circuits .

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 24: The prior art, alone or in combination, fails to anticipate or render obvious a sensor arrangement wherein the test circuit comprises a demodulator circuit with a first input and a second input coupled to the first and second terminals of the test circuit, and wherein the timing generator is coupled to the demodulator circuit and is configured to provide a demodulator clock signal to the demodulator circuit, in conjunction with the remaining claim limitations.
Regarding claim 25: This claim is allowable due to at least its dependency on claim 24.
Regarding claim 31: The prior art, alone or in combination, fails to anticipate or render obvious a sensor arrangement comprising a capacitive pressure sensor, a capacitance-to-digital converter, a test circuit, and a switching circuit comprising a first switch coupling the test circuit to the pressure sensor and a second switch coupling the capacitance-to-digital converter to the pressure sensor, wherein, in a test phase, the digital circuit is configured to: control the switching circuit such that the test circuit is coupled to the pressure sensor and the capacitance-to-digital converter is disconnected from the pressure sensor, and store correction data in the memory, and wherein, in a measurement phase, the digital circuit is configured to: control the switching circuit such that the capacitance-to-digital converter is coupled to the pressure sensor and the test circuit is not connected to the pressure sensor, provide a digitized pressure signal depending on a digital signal provided by the capacitance-to-digital converter and correction data stored in memory, in conjunction with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.